DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 13, 22, and 23 are ineligible. 
Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 13, 22, and 23 is a device or a method, to perform the functions of (a) calculate/calculating a deviation…. multiplying the signal, (b) carry out/carrying out a proportional integration operation……. (c) carry out/carrying out a second integration operation of integrating a value… “.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claims recite either a device or a method. Thus, the claims are to a manufacture or a machine and a process, which are statutory categories of invention (Step 1: YES).

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claim still must be reviewed to determine if it recites any other type of judicial exception.
Limitation “(a) calculate/calculating a deviation…. multiplying the signal, (b) carry out/carrying out a proportional integration operation……. (c) carry out/carrying out a second integration operation of integrating a value…, (d) integrates/integrating the predetermined limiting……. “are all mathematical calculation using mathematical formulas as evident from the disclosure (Para 0035 and 0042 of the specification). The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a-d) recites a concept that falls into the “mathematical concept” group of abstract ideas. Accordingly, the claims recite abstract ideas.

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of further discussion, this example considers limitations (a-d) as a single abstract idea. Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.

Besides the abstract ideas, the claim recites the additional element of a resolver signal processing device in claims 13, 22, and 23 and a computer in claim 23 and additional steps, configured to execute a-d limitations mentioned above. An evaluation of whether limitations are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering (acquire/acquiring a signal….) and routing (“output/outputting the result……) that are necessary for use of the recited judicial exception and are recited at a high level of generality. The device in claims 13, 22, and 23, a deviation calculation unit, a PI operation unit, an integration operation unit in claim 13 and a computer in claim 23 are also additional elements which are configured to carry out limitations (a-d), i.e., these are used to receive, perform, and output the mathematical calculations. When so evaluated, this additional element is recited so generically that they represent well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception MPEP 2106.05(d). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of a device and processor does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the device, units and computer are at best the equivalent of merely adding the words to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The other additional elements “acquire/acquiring a signal….” and “output/outputting the result……” amounts to no more than mere instructions to apply an exception using a generic device (in claim 13) or a computer (in claim 23) cannot provide an inventive concept. Also, the judicial exception is not integrated into a practical application because the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are not patent eligible. Claim 18 also discloses abstract ideas of doing “phase modulation” which fall under mathematical calculations. The same analysis applies to this claim as well.






   Conclusion
(No prior art rejection was made at the time of the examination)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. (US Pub. No. 2010/0007294 A1) discloses a microcomputer which obtains a rotor position from a resolver. The microcomputer has a PI control section along with a phase comparison section as shown in Fig. 3A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846